

117 SRES 160 ATS: Commending and congratulating the Stanford University Cardinal women’s basketball team on winning the 2021 National Collegiate Athletic Association Division I women's basketball championship.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 160IN THE SENATE OF THE UNITED STATESApril 15, 2021Mrs. Feinstein (for herself and Mr. Padilla) submitted the following resolution; which was considered and agreed toRESOLUTIONCommending and congratulating the Stanford University Cardinal women’s basketball team on winning the 2021 National Collegiate Athletic Association Division I women's basketball championship.Whereas, on April 4, 2021, the Stanford University Cardinal women's basketball team won the third National Collegiate Athletic Association (referred to in this preamble as the NCAA) Division I women’s basketball championship (referred to in this preamble as the national championship) in school history by defeating the University of Arizona Wildcats by a score of 54 to 53, completing the season with an overall record of 31-2;Whereas head coach Tara VanDerveer has led the Cardinal to 3 national championship titles during her tenure at Stanford University, as well as 13 NCAA Final Four appearances, 23 Pac-12 regular-season titles, 14 Pac-12 Tournament crowns, and 32 trips to the NCAA Tournament;Whereas senior guard Kiana Williams—(1)led the Cardinal in scoring throughout the regular season with 14 points per game; and (2)was named Most Outstanding Player of the Pac-12 Conference Women's Basketball Tournament, scoring 26 points in the tournament title game;Whereas sophomore guard Haley Jones, named the Most Outstanding Player of the Final Four, showed tenacity and leadership on the journey to the national championship, including by—(1)making a last-minute shot to defeat the University of South Carolina Gamecocks in the semi-final game; and (2)scoring 17 points in the national championship game to defeat the University of Arizona Wildcats;Whereas all of the following players should be congratulated for their dedication, teamwork, and display of impressive athletic talent: Francesca Belibi, Cameron Brink, Jenna Brown, Agnes Emma-Nnopu, Lacie Hull, Lexie Hull, Alyssa Jerome, Haley Jones, Hannah Jump, Ashten Prechtel, Jana Van Gytenbeek, Kiana Williams, and Anna Wilson;Whereas behind the players is a team of staff, without whom the players could not have been successful;Whereas the Cardinal displayed confidence and poise, surviving 2 last-second shots to defeat the University of South Carolina Gamecocks and the University of Arizona Wildcats to win the 2021 national championship;Whereas the members of the 2020-2021 Stanford University Cardinal women’s basketball team have continuously pursued excellence in both athletics and academics;Whereas the Cardinal resiliently withstood immense challenges presented by the COVID–19 pandemic, including extended changes to housing and playing accommodations, to post an impressive season of 31 wins and only 2 losses and championship titles in both the Pac-12 women’s basketball tournament and the Pac-12 regular season;Whereas the accomplishments of the Cardinal in their 2020-2021 season highlight the persistence, skill, and sportsmanship of the Cardinal; andWhereas the Cardinal represent their loyal fans, current students, and alumni with heart and a commitment to excellence: Now, therefore, be itThat the Senate—(1)commends and congratulates the Stanford University Cardinal on winning the 2021 National Collegiate Athletic Association Division I women’s basketball championship and completing a successful 2020-2021 season;(2)recognizes the achievements of all players, coaches, and staff who contributed to the success of the Cardinal during the 2020-2021 season; and(3)respectfully requests that the Secretary of the Senate transmit an enrolled copy of this resolution to—(A)Stanford University President Marc Tessier-Lavigne;(B)Stanford University Director of Athletics Bernard Muir; and(C)Stanford University women's basketball team head coach Tara VanDerveer.